Citation Nr: 9900731	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-49 496	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a psychiatric disorder.




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971. 

This matter comes before the Board of Veterans Appeals 
(Board) from a June 1996 decision by the VA RO, which denied 
service connection for a psychiatric disorder (including a 
dysthymic disorder).  The veteran failed to report for a 
Board hearing scheduled for December 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was seen at a psychiatric 
service during service, and service connection is warranted 
for his current psychiatric condition.


DECISION OF THE BOARD

The Board, in accordance with 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), has reviewed and considered all of the evidence 
and material of record in the veterans claims file.  Based 
on its review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the veteran has not presented a well-grounded 
claim for service connection for a psychiatric disorder.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for a psychiatric 
disorder.





CONCLUSION OF LAW

The veterans claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1969 to 
September 1971.  His service medical records, including the 
September 1971 service separation examination, are negative 
for a psychiatric disorder.  

In December 1971 the veteran filed a claim for service 
connection for various disorders but did not mention a 
psychiatric disorder.

In August 1995 the veteran filed his initial claim for 
service connection for a psychiatric disorder (anxiety).

On an April 1996 VA psychiatric examination, the veteran 
reported he had always been shy and backward and and that he 
had stayed back one year in high school.  He reported menial 
jobs in and after service.  The veteran also gave a history 
of alcohol abuse after service.  He said he had worked 
steadily for 22 years after service until a back injury in 
1995, and had been unable to find work since then.  He 
related that anxiety and irritability increased since he 
became unemployed and inactive.  The diagnoses were dysthymic 
disorder, alcohol dependence in remission, and borderline 
intellectual functioning.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran claims service connection for a psychiatric 
disability, which he asserts was incurred during military 
service.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For the veterans claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

For a service connection claim to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of occurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran states he was seen at a psychiatric service 
during service.  However, there is no medical evidence of a 
psychiatric disorder during the veterans 1969-1971 active 
duty or for many years later.  An acquired psychiatric 
disorder (dysthymic disorder) was noted at the 1995 VA 
examination, but there is no medical evidence linking the 
condition with service.  In the absence of competent medical 
evidence of causality, linking the condition with service, 
the service connection claim must be denied as not well 
grounded.  Id.


ORDER

Service connection for a psychiatric disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
